Citation Nr: 0300838	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970 and from December 1970 to December 1973.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision from 
the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition 
of this appeal has been completed.  

2.  The probative, competent medical evidence shows that 
the veteran does not have peripheral neuropathy, and his 
current left foot disability is not causally related to 
any incident of active service.  


CONCLUSION OF LAW

Peripheral neuropathy, claimed as secondary to Agent 
Orange exposure, was not incurred in or aggravated by 
active service; nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002), 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show any complaints, 
manifestations, or diagnosis indicative of peripheral 
neuropathy during either of the veteran's two periods of 
active service.  They also do not show a foot injury.  The 
June 1970 separation medical examination shows the feet 
were normal at that time.  In the report of medical 
history the veteran denied having foot trouble.  

The December 1970 medical entrance examination shows the 
feet were normal at that time.  In the report of medical 
history the veteran denied having foot trouble.  

The December 1973 separation medical examination shows the 
feet were normal at that time.  In the report of medical 
history the veteran denied having foot trouble.  

The evidence does not show a diagnosis of peripheral 
neuropathy during the initial post-service year.  A 
February 1974 medical entrance examination for the United 
States Army Reserves shows the feet were normal at that 
time.  In the report of medical history the veteran denied 
having foot trouble.  

A November 1984 private hospitalization report shows the 
veteran was admitted for nervous problems.  The veteran 
stated he had had left foot surgery to remove spurs from 
the left big toe.  Physical examination showed a scar by 
the big toe of the left foot.  The diagnosis included post 
surgical left foot pain.  

VA outpatient treatment records dated between 1984 and 
1986.  These records refer to the prior foot surgery.  
During VA hospitalization from July to August 1984 for 
anxiety, the examiner noted a history of the prior foot 
surgery.  The diagnosis was status post removal of a spur 
from the left foot.  During orthopedic evaluation in 
January 1985, an x-ray examination showed absence of the 
lateral sesamoid with early degenerative changes of the 
first metatarsal phalangeal joint.  During reevaluation in 
May 1986, for chronic pain and to rule out peripheral 
neuropathy, the physician reviewed the veteran's medical 
history.  The physician noted the prior foot surgery.  The 
veteran denied persistent numbness.  Based on the 
examination the physician stated that the veteran had no 
evidence of radiculopathy or neuropathy.  

In an April 1993 claim for nonservice-connected disability 
pension benefits, the veteran stated he had previously had 
bone spur surgery.  

The veteran underwent a VA examination in February 1987.  
The examiner noted the prior scar on the dorsum of the 
foot.  X-ray examination of the left foot showed no 
fracture or dislocation.  There were small spurs arising 
from the posterior superior aspect of the calcaneus, 
bilaterally.  X-ray examination of the right foot showed 
no fracture or dislocation.  There were small calcaneal 
spurs.  The diagnosis was history of chronic arthritic 
spurs of both feet.  

The veteran underwent a VA foot examination in July 1993.  
He stated his feet first started bothering him in 1981 
from too much heavy lifting.  He also related having foot 
surgery 10 years earlier.  Physical examination showed a 
slight left hallux valgus.  X-ray examination showed a 
mild hallux valgus metatarsus varus of the left foot and 
small calcaneal spurs of the right foot.  

At his personal hearing the veteran testified that he 
first received medical treatment for his feet in 1983.  
Transcript, p. 2 (July 2001).  He testified that he did 
not recall when he had been diagnosed with peripheral 
neuropathy but then testified that he had been diagnosed 
with excessive moditis rather than peripheral neuropathy.  
Tr., p. 4.  He also testified that no one has ever related 
his foot disability to active service.  Tr., p. 4.  

At his personal hearing before the undersigned the veteran 
that he had numbness in his foot where he had the prior 
foot surgery.  Transcript, p. 2 (Oct. 2002).  He testified 
that he believed this began in Vietnam.  Tr., pp. 3-4.  


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Where there is a chronic disease shown as such in 
service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2002).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Specific Criteria Pertaining to Agent Orange Exposure

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, PCT, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other 
acneform disease consistent with chloracne, acute and 
subacute peripheral neuropathy and PCT shall have become 
manifest to a degree of 10 percent or more within one year 
of separation, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The regulations also provide that the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309(e), Note 2.  

Effective July 9, 2001, Type II diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) was 
added to a list of diseases subject to presumptive service 
connection under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 
23,166 (May 8, 2001).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the 
specified diseases or disabilities has been suffered 
between the date of separation from service and the onset 
of any such diseases or disabilities.  38 U.S.C.A. § 
1113(a).  Evidence which may be considered in rebuttal of 
service incurrence of such disease will be any evidence of 
a nature usually accepted as competent to indicate the 
time of existence or inception of disease, and medical 
judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. 
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  
38 C.F.R. § 3.307(d).  

The Secretary has also determined that there is no 
positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined a presumption of service connection is 
warranted.  See Disease Not Associated With Exposure to 
Certain Herbicide Agents, 59 Fed. Reg. 341-46 (Jan. 4, 
1994).

Notwithstanding the foregoing, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined 
that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. 
L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, the VA 
shall give the benefit of the doubt to the claimant. 38 
U.S.C. § 5107(b) (West 1991 & Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (when a 
claimant seeks VA benefits, and the evidence is in 
relative equipoise, the law dictates that he or she shall 
prevail).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that 
is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A § 5103A (West 
Supp. 2002)).  

However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West Supp. 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  These 
new regulations, which in pertinent part are effective as 
of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not 
retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  See Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002); Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable 
to claims pending on the date of its enactment.  Further, 
the regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty assist have been met under the new 
law.  

In October 2000, the RO advised him to identify any 
evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were 
authorized.  In doing so, the RO satisfied the VCAA 
requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which 
would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West Supp. 
2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the March 2001 rating decision the RO notified the 
veteran of the enactment of the VCAA.  The duty to notify 
has thus been satisfied, as the veteran has been provided 
with notice of what is required to substantiate his claim.  
In particular, through the issuance of the March 2001 
rating decision and the May 2001 statement of the case 
(SOC), he has been given notice of the requirements of 
service connection as well as service connection based on 
exposure to Agent Orange.  The RO also provided the 
veteran with the reasons his claim could not be granted 
based upon the evidence of record.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  It appears that all obtainable 
evidence identified by the veteran relative to his claim 
has been obtained and associated with the claims folder, 
and that neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as 
authorized by him to be obtained.  

The complete service medical records have been obtained.  
The post-service VA and private medical treatment records 
have been obtained, as well as summaries of such 
treatment.  Although the evidence does not include that 
private medical records pertaining to the veteran's left 
foot surgery, these are not necessary in this case because 
the evidence already of record shows that this would not 
assist in substantiating his claim.  These are records 
showing bone spur removal and the veteran does not contend 
they show a diagnosis of peripheral neuropathy or 
otherwise relate his post-service left foot disorder to 
active service.  

In this case, there is no further duty to obtain a current 
VA medical examination.  There already exists competent 
medical evidence showing that the veteran does not have 
peripheral neuropathy.  The veteran also testified that he 
had not been diagnosed with peripheral neuropathy but 
another medical condition.  The VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R § 3.159(d)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A 
(West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered 
the fact that the law with respect to the duty to assist 
has been significantly changed during the course of the 
appeal.  As previously stated, the Board has considered 
the applicability of Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).  

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance 
of his claim pursuant to this new law.  As set 
forth above, VA has met all obligations to the appellant 
under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
or deferring the matter simply for initial consideration 
of the VCAA by the RO.  This would result in additional 
and unnecessary burdens on VA, with no benefit flowing to 
the appellant.  The CAVC has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the proffered evidence of 
record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The veteran contends that he incurred peripheral 
neuropathy as a result of exposure to Agent Orange while 
serving in Vietnam.  

The Board first notes that service connection for 
peripheral neuropathy is not warranted on a direct basis.  
The veteran does not contend and the evidence does not 
show that he was treated for or diagnosed with peripheral 
neuropathy during active service.  The service medical 
records do not show any complaints, manifestations, or 
diagnosis indicative of peripheral neuropathy during 
either of the veteran's two periods of active service.  
They also do not show a foot injury.  In fact, the medical 
examinations performed during the veteran's two periods of 
active service show the feet were normal at that time.  

The currently diagnosed disability is degenerative 
changes.  The diagnosis during the VA examination in 
February 1987 was history of chronic arthritic spurs of 
both feet.  During the VA foot examination in July 1993 
the diagnosis was mild hallux valgus metatarsus varus of 
the left foot and small calcaneal spurs of the right foot.  
However, there is no competent medical evidence of record 
relating the current disability to any incident or event 
of active service.  

The veteran is also not entitled to presumptive service 
connection based upon 38 C.F.R. § 3.309(a).  The Board 
also notes that peripheral neuropathy is not a presumptive 
disease under section 3.309(a).  

The Board notes that the veteran has been diagnosed with a 
presumptive disease, degenerative changes of the feet, 
under section 3.309(a), but this was not shown during the 
initial post-service year.  In fact, the February 1974 
medical entrance examination for the United States Army 
Reserves shows the feet were normal at that time.  

The initial diagnosis of degenerative changes of the left 
foot was made during orthopedic evaluation in January 
1985.  The earliest reference to bone spurs in these 
records dates only to February 1984.  In any event, the 
veteran is seeking service connection for peripheral 
neuropathy and not degenerative changes of the feet.  

Finally, the veteran is not entitled to presumptive 
service connection based upon Agent Orange exposure under 
38 C.F.R. § 3.309(e).  In order to be entitled to 
presumptive service connection under 38 C.F.R. § 3.309(e), 
the veteran must have been diagnosed with a presumptive 
disease.  The evidence does not show that the veteran has 
ever been diagnosed with peripheral neuropathy.  In fact, 
the competent medical evidence of record has ruled out 
peripheral neuropathy.  

The VA outpatient treatment records dated between 1984 and 
1986 show examination and evaluation of the veteran's 
complaints.  During the evaluation in May 1986, for 
chronic pain and to rule out peripheral neuropathy, the 
physician reviewed the veteran's medical history.  The 
physician noted the prior foot surgery.  The veteran 
denied persistent numbness.  Based on the examination the 
physician stated that the veteran had no evidence of 
radiculopathy or neuropathy.  

Therefore, presumptive service connection for peripheral 
neuropathy under 38 C.F.R. § 3.309 is not warranted.  

The only evidence of record that the veteran has 
peripheral neuropathy, which is the result of Agent Orange 
exposure during service in Vietnam, is the statements and 
testimony of the veteran.  This does not constitute 
competent medical evidence.  While a lay person is 
competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

For these reasons and bases, and following a complete 
review of the record, the Board finds that the probative, 
competent medical evidence shows that the veteran does not 
have peripheral neuropathy, and his current left foot 
disability is not causally related to any incident of 
active service.  Based upon a full review of the record, 
the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  The Board concludes that 
peripheral neuropathy, claimed as secondary to Agent 
Orange exposure, was not incurred in or aggravated by 
active service; nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002), 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  




ORDER

Service connection for peripheral neuropathy is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

